Citation Nr: 0919980	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-41 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disorder.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to 
October 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2007, the Board reopened this case remanded it for 
further development.

FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
low back disorder is causally related to his military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a October 2003 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a February 2007 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, Social Security Administration 
(SSA) records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The first requirement for service connection under Hickson is 
a current disability.  VA and private medical records show a 
diagnosis of chronic lumbar strain.  The Veteran's SSA 
records likewise contain a diagnosis of chronic episodic low 
back pain.  Therefore, Hickson element (1), current 
disability, has been met.

Hickson element (2) requires an in-service injury or 
incurrence.  To this end, the Veteran's service treatment 
records from October 1994 show complaints of low back pain 
which was diagnosed as low back strain.  Thus Hickson element 
(2) is satisfied.

The third and final Hickson element is a medical nexus 
between the Veteran's current back condition and his in-
service back strain.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, the record on appeal contains medical opinions that 
have been submitted by the Veteran or obtained by the RO.  In 
September 2002, the Veteran's private chiropractor, Dr. B.G. 
concluded that the Veteran's low back disorder was the result 
of his in-service injury in 1994.  The November 2008 VA 
examiner opined, following a review of the claims file, that 
the Veteran's low back disorder was not as likely as not 
related to his military service.

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's low back disorder, 
specifically whether his military service is implicated.  By 
law, the Board is obligated under 38 U.S.C.A.. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's low back disorder.  The 
Board notes the VA examiner reviewed the claims file and 
provided a rationale for his opinion that the conditions are 
unrelated to service.  Specifically, the November 2008 VA 
medical examiner opined:

[I]t is less likely than not that the veteran's 
present back problems can be directly related to 
his military service.  My rationale is that 
[service treatment records] document a single back 
strain which occurred apparently in [1994], 
physical examination in 1995 was normal, though the 
veteran did give a history of low back pain and, in 
addition, the veteran apparently was involved in a 
motor vehicle accident following his military 
service in 2002.  Additional reasons for 
recommending against service connection consists of 
conflicting results on prior C&P examination and 
the history given of a recent on-the-job injury in 
2008.  The MRI performed this year at Dorn was 
normal with no evidence of a disk problem or nerve 
root stenosis.

By contrast, the private chiropractor makes no reference to a 
review of the claims file.  The private chiropractor also 
stresses that the Veteran's current back disability is 
chronic and unrelated to the acute injuries the Veteran 
suffered due to a motor vehicle accident in August 2002, but 
does not address the Veteran's previous motor vehicle 
accident in April 1991, for which he was treated by this 
chiropractor, according to his patient questionnaire, prior 
to his military service.  More importantly, the private 
chiropractor did not provide a rationale for determining that 
the Veteran's low back disorder was related to his military 
service.

To the extent that the Veteran himself contends that his low 
back disorder is related to service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fail on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for low back 
disorder.  The benefits sought on appeal are accordingly 
denied.




ORDER

Entitlement to service connection for low back disorder is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


